DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/014,912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for following claims of this application:
The “wherein the control device comprises a synchronous generator, a high voltage direct current controller, or a solar power plant” in claim 2;
The “wherein the frequency analyzer is further to receive the first measurement from a phasor measurement unit (PMU) or a phase-locked loop (PLL) coupled to the power grid” in claim 3;
The “the corrective signal controller is further to stop the injection of the corrective signal in response to the determination that the amplitude of the first FO is unchanged” in claim 7;
The “determine the corrective amplitude by a linear extrapolation in response to the measurement of the amplitude of the first FO” in claims 8, 13 and 18;
The “wherein the to determine the corrective amplitude comprises to select a predetermined maximum amplitude associated with the control device” in claims 9, 10, 14, 15, 19 and 20;
Accordingly, above mentioned claims are not entitled to the benefit of the prior application.

Drawings
The drawing Fig. 5 is objected to as failing to comply with 37 CFR 1.84(q) because the lead lines for reference characters L7 and L9 are missing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In the Abstract, the phrase “injedct” should be amended to “inject”.
Appropriate corrections are required.

Claim Objections
To enhance clarities:
In claims 1 and 10, the limitation “in response to injection” should be amended to “in response to the injection”. 
In claims 1, 11 and 16, the limitation “active power” should be amended to “an active power”.
In claim 4, the limitation “wherein to inject” should be amended to “wherein the to inject”.
In claim 5, the limitation “wherein to determine corrective phase in response to the injection of the corrective signal” should be amended to “wherein the to determine the corrective phase in response to the injection of the corrective signal”.
In claim 6, the limitation “wherein to search” should be amended to “wherein the to search”.
In claim 6, the limitation “increment the corrective phase and measure amplitude of the first FO” should be amended to “increment the corrective phase and measure an amplitude of the first FO”.
In claim 6, the limitation “decrement the corrective phase and measure amplitude of the first FO” should be amended to “decrement the corrective phase and measure the amplitude of the first FO”.
In claim 6, the limitation “measure amplitude of the first FO in response to a determination of the first direction” should be amended to “measure the amplitude of the first FO in response to a determination of the first direction”.
In claim 6, the limitation “in response to incrementally adjustment” should be amended to “in response to the incremental adjustment”.
In claims 8, 9, 17, 18 and 19, the limitation “wherein to determine” should be amended to “wherein the to determine”.
In claim 8, the limitation “measure amplitude of the first FO in response to an increment of the initial amplitude” should be amended to “measure an amplitude of the first FO in response to [[an]] the increment of the initial amplitude”.
In claim 8, the limitation “by linear extrapolation in response to measurement” should be amended to “by a linear extrapolation in response to the measurement”.
In claims 11, 12, 15, 16, 17 and 20, the limitation “in response to injecting” should be amended to “in response to the injecting”. 
In claims 11, 15, 16 and 20, the limitation “in response to determining” should be amended to “in response to the determining”.
In claims 12-14, the limitation “wherein determining” should be amended to “wherein the determining”.
In claim 13, the limitation “measuring amplitude of the first FO in response to incrementing the initial amplitude” should be amended to “measuring an amplitude of the first FO in response to the incrementing the initial amplitude”.
In claim 13, the limitation “by linear extrapolation in response to measuring” should be amended to “by a linear extrapolation in response to the measuring”.
In claim 18, the limitation “measure amplitude of the first FO in response in incrementing” should be amended to “measure an amplitude of the first FO in response [[in]] to the incrementing”.
In claim 18, the limitation “by linear extrapolation in response to measuring” should be amended to “by a linear extrapolation in response to the measuring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite a limitation “in response to a determination” which cause ambiguity. It is unclear if the recited “determination” refers to the determination in response to the injection of the corrective signal introduced beforehand, or it refers to a new determination based on different method. For continuing examination purpose, this limitation has been construed as “in response to [[a]] the determination”. Claims 2-9 depend on claim 1 and are also rejected since they have inherited the deficiency. 
Claim 6 recites a limitation “determine a first direction that decreases the amplitude of the first FO in response to an increment of the corrective phase and a decrement of the corrective phase” which causes confusion. The amplitude can only decrease in response to an increment of the corrective phase or a decrement of the corrective phase, but not both. Also it is unclear the recited “increment/decrement” refers to a new increment/decrement or refers to the increment/decrement introduced beforehand.  For continuing examination purpose, this limitation has been construed as “determine a first direction that decreases the amplitude of the first FO in response to [[an]] the increment of the corrective phase [[and]] or [[a]] the decrement of the corrective phase”. 
Claim 6 also recites a limitation “in response to a determination of the first direction” which causes ambiguity. It is unclear if the recited “determination” refers to a new one or refers to the determination introduced beforehand. For continuing examination purpose, this limitation has been construed as “in response to [[a]] the determination of the first direction”.
Claim 7 depends on claim 6 and is therefore also rejected since it has inherited the same deficiency.
Claim 7 recites a limitation “stop the injection of the corrective signal in response to a determination that the amplitude of the first FO is unchanged”, which causes ambiguity. It is unclear if the recited “determination” refers to the determination based on the increment/decrement of the corrective phrase introduced before, or it refers to a different determination based on a different method. For continuing examination purpose, this limitation has been construed as “stop the injection of the corrective signal in response to [[a]] the determination that the amplitude of the first FO is unchanged”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“processing unit” in claims 11, 15, 16 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 
Claims 16-20 claim “One or more computer-readable storage media” storing instructions to implement a method. According to the disclosure of paragraph [0024] in the specification, “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors”. Therefore, the recited “One or more computer-readable storage media” can be “transitory” media. The claimed transitory computer-readable storage media are not directed to any of the statutory categories of subject matter. Therefore, claims 16-20 are rejected under 35 U.S.C. 101. For details, please refer to MPEP 2106.03 (I).
To overcome the 101 rejections, the limitation “One or more computer-readable storage media”, is recommend to be amended to “One or more non-transitory computer-readable storage”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan (US 10,886,741 B1, hereinafter as “Chavan”) in view of Kida (US 5,825,162 A, hereinafter as “Kida”). 
Regarding claim 1, Chavan teaches:
A processing unit (power oscillation damping system 1100 in FIG. 11) to control forced oscillations (FO) in electrical power grids (grid 200 in FIG. 11), the processing unit comprising:
a frequency analyzer (mode identification module 1102 in FIG. 11) to determine an FO frequency of a first forced oscillation (FO) active in a power grid based on a first measurement indicative of an active power in the power grid (FIG.s 5 and 11, and [Col. 5 Lines 5-22]: “the mode information is extracted and analyzed to identify the modes that are prominent with low damping in the oscillations in the power system and the estimate Ri, σi and ωi for each of the modes identified. The extracted dominant oscillatory mode and the additional exponential modes of the oscillation are shown in the table in FIG. 5”; and [Col. 7 Lines 16-29]: “The mode identification module 1102 analyzes the received oscillatory signal from the sensor module 1101 and enable extraction of the dominant oscillatory mode of power oscillation of the power system”. All these teach the frequency analyzer 1102 determines an oscillation frequency in a power grid based on the measurement indicative of power in the power grid);
a corrective signal controller (command and control decision module 1104 in FIG. 11) to inject a corrective signal with the FO frequency, an initial amplitude, and an initial phase into the power grid (FIG. 5 and [Col. 7 Lines 30-55]: appropriate corrective voltage, including an initial/corrective amplitude and an initial/corrective phase, is injected into the grid to damp the oscillation) using a control device (SSSC 601 in FIG. 11); and
a corrective signal tuner (response equation generation module 1103 in FIG. 11) to (i) determine a corrective phase and (ii) determine a corrective amplitude ([Col. 7 Lines 30-35]: “The POD system 1100 further comprises a response equation generation module 1103 that generates a set of damping equations based on the extracted dominant modes of the low frequency power oscillation identified, to damp the power oscillations. The low frequency components are extracted using a notch filter 1103A which is part of the equation generation module 1103”; [Col. 5 Lines 5-12]: “the mode information is extracted and analyzed to identify the modes that are prominent with low damping in the oscillations in the power system and the estimate Ri, σi and ωi for each of the modes identified”. All these teach the corrective tuner 1103 determines an initial/corrective phase and an initial/corrective amplitude of the corrective signal);
Chavan does not teach to continuously adjust the corrective phase and amplitude. To be specific, Chavan teaches all the limitations except that the corrective signal tuner (i) determine a corrective phase in response to the injection of the corrective signal and (ii) determine a corrective amplitude in response to the determination of the corrective phase; wherein the corrective signal controller is further to inject the corrective signal with the FO frequency, the corrective amplitude, and the corrective phase into the power grid using the control device.
However, Kida teaches in an analogous art: 
(i) determine a corrective phase in response to the injection of the corrective signal and (ii) determine a corrective amplitude in response to the determination of the corrective phase (FIG. 5 and [Col. 10 Lines 50-57]: “In a case that the converter 15 serves as the adjusting transformer 13 shown in FIG. 3, the electric power flow controller operates to continuously and rapidly control an amplitude and a phase of the voltage generated by the adjusting transformer, thereby more easily suppressing the fluctuation of the power system”; And [Col. 28 Lines 61-63]: “the electric power flow controller of the present invention is arranged to cope with the transient power fluctuation for stabilizing the power system”. All these teach to continuously control/adjust the corrective phase and amplitude in response to the injection of the corrective signal, to damp the fluctuation of the power system);
inject the corrective signal with the FO frequency, the corrective amplitude, and the corrective phase into the power system (as recited above, the corrective signal with continuously adjusted phase/frequency and amplitude is injected into the power system to suppress the fluctuation of the power system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavan based on the teaching of Kida, to make the processing unit wherein the corrective signal tuner determine a corrective phase in response to the injection of the corrective signal and (ii) determine a corrective amplitude in response to the determination of the corrective phase; and wherein the corrective signal controller is further to inject the corrective signal with the FO frequency, the corrective amplitude, and the corrective phase into the power grid using the control device. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “more easily suppressing the fluctuation of the power system”, as Kida teaches in [Col. 10 Lines 50-57].

Regarding claim 2, Chavan-Kida teach all the limitations of claim 1. 
Chavan further teaches:
the control device comprises a synchronous generator ([Col. 3 Lines13-20]: “What is disclosed is the use of a group of flexible alternating current transmission system (FACTS) devices that are distributed voltage/impedance injection modules, such as the distributed static series synchronous compensators, having fast response capability, with high speed commm1ication, distributed over the power system, operating in a coordinated fashion within the group for power oscillation damping”), a high voltage direct current controller, or a solar power plant.

Regarding claim 4, Chavan-Kida teach all the limitations of claim 1.
Chavan further teaches:
the to inject the corrective signal with the FO frequency, the initial amplitude, and the initial phase comprises to predict the initial phase based on an electrical angle determined based on the first measurement (FIG. 5 and [Col. 5 Lines 5-22]: “the mode information is extracted and analyzed to identify the modes that are prominent with low damping in the oscillations in the power system and the estimate Ri, σi and ωi for each of the modes identified”).

Claim 11 recites a method comprising operational steps conducted by the processing unit of claim 1 with patentably the same limitations. Therefore, claim 11 is rejected for the same reason recited in the rejection of claim 1.

Claim 16 recites one or more computer-readable storage media storing instructions to implement operational steps conducted by the processing unit of claim 1 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 1.

Claims 3, 5, 6, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan in view of Kida, and in further view of Berggren (US 2012/0200166 A1, hereinafter as “Berggren”). 
Regarding claim 3, Chavan-Kida teach all the limitations of claim 1, but they don’t teach the frequency analyzer is further to receive the first measurement from a phasor measurement unit (PMU) or a phase-locked loop (PLL) coupled to the power grid.
However, Berggren teaches in an analogous art: 
receive the first measurement from a phasor measurement unit (PMU) ([0058]: “Measurement units are furthermore normally connected to power lines and buses. A measurement unit may here be a Phasor Measurement Unit (PMU). A PMU provides time-stamped local information about the system, in particular currents and voltage phasors”) or a phase-locked loop (PLL) coupled to the power grid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavan-Kida based on the teaching of Berggren, to make the processing unit wherein the frequency analyzer is further to receive the first measurement from a phasor measurement unit (PMU) or a phase-locked loop (PLL) coupled to the power grid. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[s] time-stamped local information about the system, in particular currents and voltage phasors”, as Berggren teaches in [0058].

Regarding claim 5, Chavan-Kida teach all the limitations of claim 1, but they don’t teach the to determine the corrective phase in response to the injection of the corrective signal comprises to search from the initial phase to the corrective phase that corresponds to a minimum amplitude of the first FO..
However, Berggren teaches in an analogous art:
search from the initial phase to the corrective phase that corresponds to a minimum amplitude of the first FO (FIG. 3 and [0048]: “Through the use of a phase compensation angle generated in this way the magnitude of the absolute oscillation will then be reduced to zero”; And [0052]: “Originally the signal |.DELTA.P| will have a slope that is positive. If phase adjustment is made in the correct angular direction, this slope will then decrease, become zero and eventually turn negative in a given time period. However if it does not do this within the given time period, the angular direction in which adjustment was made was wrong and the opposite direction should have been used”. Berggren teaches to search from an initial phase to find the optimal corrective phase that corresponds to a minimum amplitude of the oscillation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavan-Kida based on the teaching of Berggren, to make the processing unit wherein the to determine the corrective phase in response to the injection of the corrective signal comprises to search from the initial phase to the corrective phase that corresponds to a minimum amplitude of the first FO. One of ordinary skill in the art would have been motivated to do this modification since it can help “provid[ing] improved control of power or voltage oscillation damping in a power transmission system”, as Berggren teaches in [0002]. 

Regarding claim 6, Chavan-Kida-Berggren teach all the limitations of claim 5.
Berggren further teaches:
increment the corrective phase and measure an amplitude of the first FO (FIG. 5 and [0054]: from 10-15 seconds, increment the corrective phase, in a wrong direction wherein the amplitude of the oscillation increases); 
decrement the corrective phase and measure the amplitude of the first FO (FIG. 5 and [0054]: from 15-22 seconds, decrement the corrective phase, in a right direction wherein the amplitude of the oscillation decreases);
determine a first direction that decreases the amplitude of the first FO in response to the increment of the corrective phase or the decrement of the corrective phase (As shown in FIG.s 3 and 5: the system determines a first/right direction that decreases the amplitude of the oscillation in response to a decrement of the corrective phase, as shown from 15-22 seconds in FIG. 5)  ;
incrementally adjust the corrective phase in the first direction and measure the amplitude of the first FO in response to the determination of the first direction (As shown in FIG.s 3 and 5, after determining the first/right direction, the system incrementally adjust the corrective phase in the first/right direction and measure the amplitude of the oscillation which decreases); and
determine the corrective phase that corresponds to the minimum amplitude of the first FO in response to the incremental adjustment of the corrective phase (FIG. 5 and [0054]: corrective phase or -77 degrees is determined that corresponds to the minimum amplitude of the oscillation in response to the adjustment of the corrective phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chavan-Kida based on the teaching of Berggren, to make the processing unit wherein the to search from the initial phase to the corrective phase comprises to increment the corrective phase and measure an amplitude of the first FO; decrement the corrective phase and measure the amplitude of the first FO; determine a first direction that decreases the amplitude of the first FO in response to the increment of the corrective phase or the decrement of the corrective phase; incrementally adjust the corrective phase in the first direction and measure the amplitude of the first FO in response to a determination of the first direction; and determine the corrective phase that corresponds to the minimum amplitude of the first FO in response to the incrementally adjustment of the corrective phase. One of ordinary skill in the art would have been motivated to do this modification since it can help “provid[ing] improved control of power or voltage oscillation damping in a power transmission system”, as Berggren teaches in [0002]. 

Regarding claim 7, Chavan-Kida-Berggren teach all the limitations of claim 6.
Berggren further teaches:
further to determine that the amplitude of the first FO is unchanged in response to the increment of the corrective phase and the decrement of the corrective phase (FIG. 3 and [0056]: “It is also possible to completely disable the damping control signal. Thus the timing of the counter may be compared with a second threshold and if this is exceeded the proportional factor is decreased. The timing of the counter may also be compared with a third threshold and if this is exceeded, the damping operation is disabled. In this latter case the compensation angle determining unit may include an operation aborting element that would send a disable signal to the damping signal generating unit 24 of the phasor POD unit 20, which as a response would no longer generate the damping signal VPOD”. This teaches if the amplitude of the oscillation does not change, which results in that the rate of the change of amplitude of the oscillation does not change direction,  for a predetermined threshold of time, then the damping operation is disabled),  ; and
further to stop the injection of the corrective signal in response to the determination that the amplitude of the first FO is unchanged (as recited above, Berggren teaches to stop the injection of the corrective signal after determining that the amplitude of the oscillation is unchanged beyond a predetermined threshold of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chavan-Kida based on the teaching of Berggren, to make the processing unit wherein the corrective signal tuner is further to determine that the amplitude of the first FO is unchanged in response to the increment of the corrective phase and the decrement of the corrective phase; and the corrective signal controller is further to stop the injection of the corrective signal in response to the determination that the amplitude of the first FO is unchanged. One of ordinary skill in the art would have been motivated to do this modification since it can help provide safety measure to “provid[ing] improved control of power or voltage oscillation damping in a power transmission system”, as Berggren teaches in [0002]. 

Claim 12 recites a method comprising operational steps conducted by the processing unit of claim 5 with patentably the same limitations. Therefore, claim 12 is rejected for the same reason recited in the rejection of claim 5.

Claim 17 recites one or more computer-readable storage media storing instructions to implement operational steps conducted by the processing unit of claim 5 with patentably the same limitations. Therefore, claim 17 is rejected for the same reason recited in the rejection of claim 5.

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan in view of Kida, and in further view of Wang (US 2019/0245458 A1, hereinafter as “Wang”). 
Regarding claim 8, Chavan-Kida teach all the limitations of claim 1, but they don’t teach the to determine the corrective amplitude comprises to increment the initial amplitude by a predetermined amplitude value; measure an amplitude of the first FO in response to the increment of the initial amplitude; and determine the corrective amplitude by a linear extrapolation in response to the measurement of the amplitude of the first FO.
However, Wang teaches in an analogous art to obtain a corrective control voltage by a linear extrapolation in response to the measurement of the grid voltage (the block 294 in FIG. 3 predicts the control voltage and feed-forward them to control the system to restore the balance of the power grid. FIG. 4 and [0059-0066, 0071]: Wang teaches to use samplings at points 322 and 324 to predict a voltage value at 326 by linear extrapolation, and the predicted value is used to calculated the control voltage signal Vd which is feedforwarded to restore the balance of the grid).
The method of feedforward prediction by a linear extrapolation in Wang can be incorporated into Chavan-Kida. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavan-Kida based on the teaching of Wang, to make the processing unit wherein the to determine the corrective amplitude comprises to increment the initial amplitude by a predetermined amplitude value; measure an amplitude of the first FO in response to the increment of the initial amplitude; and determine the corrective amplitude by a linear extrapolation in response to the measurement of the amplitude of the first FO. One of ordinary skill in the art would have been motivated to do this modification since it can help “restore balance” in the power grid, as Wang suggests in [0006]. 

Claim 13 recites a method comprising operational steps conducted by the processing unit of claim 8 with patentably the same limitations. Therefore, claim 13 is rejected for the same reason recited in the rejection of claim 8.

Claim 18 recites one or more computer-readable storage media storing instructions to implement operational steps conducted by the processing unit of claim 8 with patentably the same limitations. Therefore, claim 18 is rejected for the same reason recited in the rejection of claim 8.

Claims 9, 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan in view of Kida, and in further view of TAMADA (US 2021/0194380 A1, hereinafter as “TAMADA”). 
Regarding claim 9, Chavan-Kida teach all the limitations of claim 1, but they don’t explicitly teach the to determine the corrective amplitude comprises to select a predetermined maximum amplitude associated with the control device.
However, TAMADA teaches in an analogous art: 
select a predetermined maximum amplitude associated with the power converter ([0076]: “The compensation voltage that can be output by the voltage compensation device 1 is limited by the maximum value of the output voltage of the first power converter 20”. This teaches when the compensation voltage is bigger that the a predetermined maximum value, it is limited to be the maximum value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavan-Kida based on the teaching of TAMADA, to make the processing unit wherein the to determine the corrective amplitude comprises to select a predetermined maximum amplitude associated with the control device. One of ordinary skill in the art would have been motivated to do this modification since it can help “limit[ed]” the output of the control device for safe operation, as TAMADA teaches in [0076]. 

Regarding claim 10, Chavan-Kida-TAMADA teach all the limitations of claim 9.
Chavan further teaches to control multiple control devices to damp the oscillation (FIG. 12 and [Col. 7 Lines 37-55]: “The command and control decision module 1104 makes decisions on how to distribute the damping instructions to a group of distributed SSSCs 601 on the power system. These decisions are made based on the damping equations and pre-stored rules and instructions, stored in a rules and instruction store 1105, of the POD system 1100. Once the command and control decisions have been made, the decisions are sent to the communication module 1107 to transfer the appropriate instructions to a group of distributed injection modules on the power lines. The communication module 1107 transfers the command and instructions to the appropriate voltage/impedance injection modules assigned to inject the voltage/impedance to damp the power oscillations using the communication channel 1109 linking the responding SSSCs 601 to the POD system 1100”). Therefore, Chavan-Kida-TAMADA further teach the corrective signal controller is further to inject a second corrective signal with the FO frequency, the initial amplitude, and the corrective phase into the power grid using a second control device in response to the injection of the corrective signal; the corrective signal tuner is further to (i) determine a second corrective phase in response to the injection of the second corrective signal and (ii) determine a second corrective amplitude in response to the determination of the second corrective phase; and the corrective signal controller is further to inject the second corrective signal with the FO frequency, the second corrective amplitude, and the second corrective phase into the power grid using the second control device.

Claims 14 and 15 recite a method comprising operational steps conducted by the processing unit of claims 9 and 10 respectively with patentably the same limitations. Therefore, claims 14 and 15 are rejected for the same reason recited in the rejection of claims 9 and 10 respectively.

Claims 19 and 20 recite one or more computer-readable storage media storing instructions to implement operational steps conducted by the processing unit of claims 9 and 10 respectively with patentably the same limitations. Therefore, claims 19 and 20 are rejected for the same reason recited in the rejection of claims 9 and 10 respectively.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
GUPTA (US 2016/0134114 A1): teaches a method to detect frequency of resonance and inject compensation currents to the grid to damp the current oscillation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115